       Case 3:21-cv-00029 Document 1 Filed on 02/11/21 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

 REBECCA LIVOTI                                  §
                                                 §
                                                 §
 VS.                                             §      CIVIL ACTION NO. 3:21-cv-29
                                                 §
 ANTHONY LIVOTI, PETER                           §
 CAMMARANO AND CHAPELWOOD                        §
 UNITED METHODIST CHURCH,                        §
 LAKE JACKSON, TX                                §


                                   NOTICE OF REMOVAL


       Defendants, ANTHONY LIVOTI, PETER CAMMARANO AND CHAPELWOOD

UNITED METHODIST CHURCH (“Defendants”), file this Notice of Removal. In support

hereof, Defendants respectfully show the following:

                                   The Grounds for Removal

       1.        This Court has original jurisdiction over this action under federal question

jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446. The action may be removed to this

Court pursuant to 28 U.S.C. §§ 1441(a) and 1446 because Plaintiff seeks relief for overtime pay

under the Fair Labor Standards Act (“FLSA”), against her former employer, Chapelwood United

Methodist Church (“CUMC”). 29 U.S.C. § 201 et seq. Co-Defendants, Anthony Livoti and Peter

Cammarano, join and consent to the removal of this case to federal court. 28 U.S.C.

1446(b)(2)(A).

                                      Federal Jurisdiction

       2.        On January 13, 2021, Plaintiff filed suit against Defendants, Anthony Livoti,

Peter Cammarano and Chapelwood United Methodist Church, in the case styled Rebecca Livoti
      Case 3:21-cv-00029 Document 1 Filed on 02/11/21 in TXSD Page 2 of 5




v. Anthony Livoti, Peter Cammarano and Chapelwood United Methodist Church, Lake Jackson,

TX; in the 149th Judicial District Court of Brazoria County, Texas.

       3.      Anthony Livoti was served on or about January 14, 2021. Peter Cammarano and

Chapelwood United Methodist Church were served on or about January 20, 2021. Defendants

filed an Original Answer and Application for Jury Trial on February 2, 2021.

       4.      Defendant CUMC employed Plaintiff as a substitute preschool teacher and

eventually as a full-time employee. See Plaintiff’s Original Petition, at ¶ 8. Plaintiff’s

employment was terminated on August 31, 2020. Id., at ¶ 11. Plaintiff contends she is entitled to

be paid overtime rates in accordance with federal law. Id., at ¶ 15. Plaintiff further contends

CUMC failed to pay Plaintiff the overtime rate for over 120 hours worked in 2019 and 2020. Id.,

at ¶ 16. Accordingly, Plaintiff seeks relief from CUMC for overtime pay under the FLSA. The

Supreme Court’s decision in Breuer leaves no doubt Defendants may remove FLSA cases to

federal court. See Hurt v. Del Papa Distrib. Co., L.P., 425 F.Supp. 2d 853, 856 (S.D. Tex.

2004)(citing Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003)). Therefore, the

federal court has original jurisdiction over Plaintiff’s overtime claims against Defendant, CUMC.

       5.      The federal court also maintains supplemental jurisdiction over the state law

claims Plaintiff asserts against Defendants, collectively, for defamation, and against CUMC for

breach of contract related to the overtime claims. 28 U.S.C. § 1367(a); see also, State Nat’l Ins.

Co. v. Yates, 391 F.3d 577, 579 (5th Cir. 2004). Plaintiff’s defamation claim also allegedly

derives from the termination of her employment. Id., at ¶ 9 – 12.

       6.      Plaintiff is seeking monetary relief over $250,000 and less than $1,000,000.00.

       7.      The 30-day time frame within which Defendant CUMC is required by the laws of

the United States, 28 U.S.C. § 1446(b)(3), to file this Notice of Removal has not yet expired, as




                                                2
      Case 3:21-cv-00029 Document 1 Filed on 02/11/21 in TXSD Page 3 of 5




Plaintiff’s suit was originally filed on January 13, 2021. Defendant, CUMC was served with

process on January 20, 2021. Therefore, the deadline for CUMC to file its Notice of Removal

does not expire until February 19, 2021, and this Notice of Removal is timely filed.

       8.      This court has subject matter jurisdiction over this civil action based on the

federal question jurisdiction, under 28 U.S.C. § 1331. Therefore, this action is one which may be

removed to this court by Defendants, pursuant to the provisions of 28 U.S.C. §1441(a). Based

on the federal claim for overtime pay under the FLSA, this court has original subject matter

jurisdiction over this civil action under 28 U.S.C. § 1331.

       9.      Venue is proper in this court under 28 U.S.C. § 1441(a) because the state court

where the action has been pending is located in Brazoria County, which is in this district and

division.

                             Compliance with Removal Procedures

       10.     In accordance with 28 U.S.C. § 1446(a), all of the process and pleadings served

upon Defendants in this action to date are attached to this notice:

               a.      Plaintiff’s Original Petition (Exhibit 1);

               b.      Defendants’ Original Answer, Application           for   Jury   Trial   and
                       Correspondence to the Court (Exhibit 2);

       10.     In accordance with Local Rule LR81, Defendants further attach executed copies

of the following forms required for cases removed to the Southern District of Texas:

               c.      Docket Sheet (Exhibit 3);

               d.      An index of matters being filed (Exhibit 4);

               e.      Civil Cover Sheet JS-44 (Exhibit 5); and

               f.      A list of all counsel of record, including address, telephone numbers and
                       parties represented (Exhibit 6).




                                                   3
      Case 3:21-cv-00029 Document 1 Filed on 02/11/21 in TXSD Page 4 of 5




       11.     As required by 28 U.S.C. § 1446(d), Defendants will promptly provide notice to

Plaintiff and file a true and correct copy of this Notice of Removal with the clerk of the state

court where this action has been pending.

                                   Preservation of Defenses

       12.     By filing this Notice of Removal, Defendants do not waive any defense that may

be available to them.

       FOR THESE REASONS, Defendants, ANTHONY LIVOTI, PETER CAMMARANO

AND CHAPELWOOD UNITED METHODIST CHURCH, pray this cause be removed to the

United States District Court for the Southern District of Texas – Galveston Division, pursuant to

28 U.S.C. §1441(a).

                                            Respectfully submitted,


                                            By:     /s/ David L. Miller
                                                    David L. Miller
                                                    Attorney-in-Charge
                                                    SBN: 14067300
                                                    Federal I.D. #8833
                                                    Miller, Scamardi & Carrabba, P.C.
                                                    6525 Washington Avenue
                                                    Houston, Texas 77007-2112
                                                    TEL: (713) 861-3595
                                                    FAX: (713) 861-3596
                                                    dmiller@msc-lawyer.com
                                                    e-service@msc-lawyer.com

                                            ATTORNEYS FOR DEFENDANTS,
                                            ANTHONY LIVOTI, PETER CAMMARANO,
                                            AND CHAPELWOOD UNITED METHODIST
                                            CHURCH




                                               4
      Case 3:21-cv-00029 Document 1 Filed on 02/11/21 in TXSD Page 5 of 5




OF COUNSEL:
Diane F. Burgess
SBN: 24036594
Federal I.D. #34380
Miller, Scamardi & Carrabba, P.C.
6525 Washington Avenue
Houston, Texas 77007
TEL: (713) 861-3595
FAX: (713) 861-3596
dburgess@msc-lawyer.com




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument has
been served upon all counsel of record via electronic transmission (ECF), certified mail, return
receipt requested and/or facsimile, pursuant to Rule 5b, FED. R. CIV. P., on this 11th day of
February 2021.


                                                          /s/ David L. Miller
                                                   David L. Miller / Diane F. Burgess




                                               5
